Citation Nr: 1613200	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material has been submitted for the claim for service connection for a lumbar spine disability, to include a neoplasm of the lumbar spine. 

2.  Entitlement to service connection for hyperostosis (excessive growth of the bone). 

3.  Entitlement to service connection for osteoporosis (to include osteopenia). 

4.  Entitlement to service connection for a right hip disability, to include a neoplasm and/or trochanteric bursitis.

5.  Entitlement to service connection for limitation of motion of the right leg (also claimed as osteoarthritis of right knee). 

6.  Entitlement to service connection for viral syndrome, to include chronic fatigue syndrome.

7.  Entitlement to service connection for polyarthralgia.

8.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right ankle due to residuals of dermatofibroma excision.

9.  Entitlement to a rating in excess of 10 percent for post-operative scar status post dermatofibroma excision.

10.  Entitlement to special monthly compensation (SMC) for loss of use of the right foot.

11.  Entitlement to automobile and adaptive equipment, or adaptive equipment only. 

12.  Entitlement to special monthly compensation (SMC) benefits based on the need for aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from July 1981 to August 1986.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Several of the above listed issues were before the Board in April 2013 when they were remanded for further development.  

The Board has restyled several of the issues on appeal to better encompass the Veteran's contentions. 

The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a viral syndrome, entitlement to service connection for polyarthralgia, and entitlement to SMC based on the need for aid and attendance/housebound are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed 1992 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disability.

2.  Evidence received since the last final denial with regard to the Veteran's claim for service connection for a back disability is new and material.

3.  The Veteran's STRs are negative for findings of bone mineral abnormality.
4.  The most probative evidence of record is against a finding that the Veteran has hyperostosis causally related to, or aggravated by, service.

5.  The most probative evidence of record is against a finding that the Veteran has osteoporosis causally related to, or aggravated by service. 

6.  The STRs are more probative than the Veteran with regard to in-service injuries.

7.  The most probative evidence of record is against a finding that the Veteran has a right hip disability causally related to, or aggravated by service or a service-connected disability.

8.  The Veteran's service-connected limitations of motion of the ankle disability has been manifested by no more than moderate symptoms prior to August 4, 2012 and marked symptoms of 0 degrees of extension, 40 degrees of flexion, and weakness from that date.

9.  The Veteran does not have a scar which is both painful and unstable or causes limitation of motion above that for which she is already in receipt of a separate rating.

10.  The most probative evidence of record is against a finding that the Veteran has a right leg disability, separate and apart from her ankle and/or dermatofibroma scar, causally related to, or aggravated by service or a service-connected disability.

11.  The Veteran does not have blindness, or loss of use of a hand or foot.  


CONCLUSIONS OF LAW

1.  Evidence received since the 1992 RO decision that denied entitlement to service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2015).

2.  The criteria for service connection for hyperostosis have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307 (2015).

3.  The criteria for service connection for osteoporosis have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154; 38 C.F.R. § 3.303, 3.304, 3.307.

4.  The criteria for service connection for a right hip disability, to include a neoplasm and/or trochanteric bursitis, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a right knee disability, to include osteoarthritis, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310.

6.  The criteria for a rating of 20 percent, and no higher for limitation of motion of the right ankle due to residuals of dermatofibroma excision, from August 4, 2012, and no earlier, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DCs) 5271 (2015).

7.  The criteria for a rating in excess of 10 percent for post-operative scar status post dermatofibroma excision have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.118, Diagnostic Codes (DCs) 7819-7804 (2015).

8.  The criteria for Special Monthly Compensation for loss of use of a foot have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2015).

9.  The criteria for Automobile and adaptive equipment, or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice has been provided (e.g. See VA correspondence in 2007, 2008, 2010, 2013, and 2014.) 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA has provide adequate examinations/ opinions where warranted. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports provide findings relevant to the criteria for rating the disabilities at issue and/or adjudicating whether service connection is warranted. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
The opinions are predicated on a review of the claims file and examination of the Veteran.  Adequate rationale has been provided.  

At various times, the Veteran has contended that she has a disability due to the following alleged incidents in service: radiation exposure, herbicide exposure, exposure to minerals (to include in toothpaste and a vaccination), and an injury.  There is no competent credible evidence of record that the Veteran had herbicide exposure, ionizing radiation exposure, or exposure to minerals and/or a vaccine in service which may be casually related to, or which aggravates, the Veteran's disabilities.  Thus, further clinical opinion is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claims.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Special Monthly Compensation (SMC)

SMC under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot. 38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 3.350(a)(2)(i).

The regulations further provide that the determination as to whether loss of use of the foot exists will be made on the basis of the actual remaining function, such as whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis. 

Automotive and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type. 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808. The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance." 38 C.F.R. § 3.350(a)(2). That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Id. Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Whether new and material has been submitted to reopen a claim for service connection for a lumbar spine disability, to include a neoplasm of the lumbar spine

Historically, the Veteran's claim for service connection for a lumbar spine disability was denied by the RO in an August 1992 rating decision.

In a July 2008 rating decision, the RO reopened the Veteran's claim and denied it.  The RO again denied the claim in April 2009 after receipt of additional evidence.  In June 2009, the Veteran filed a notice of disagreement.  The RO denied the claim again in September 2010, to which the Veteran again filed a notice of disagreement.  In a September 2015 statement of the case, the RO denied reopening the claim.  The Board notes, however, that the claim was actually on appeal from the June 2008 rating decision, which had not become final when the RO received additional evidence within one year.  In addition, the April 2009 rating decision would not have become final until 60 days after the RO issued a statement of the case based on the June 2009 notice of disagreement.  The RO did not issue a statement of the case but re-denied the claim in September 2010.  Thus, the last final denial was the 1992 denial.  

The Board finds that new and material evidence has been received since that denial.  At the time of the last final denial in 1992, the evidence included STRs which reflected several complaints of the back, and a back injury due to an October 1991 post service injury during employment at the post office with a diagnosis of transitional vertebra with mechanical low back strain.  

Evidence received since August 1992 include diagnoses of disc herniation and an annular tear.  In addition, the Veteran contends that in 1982, her "right leg went down into a causeway, and that left me with one leg inside of a causeway, and the knee twisted because it just gave way."  She contends that that incident as well as right leg nerve damage in her ankle caused her back disability.  The newly received evidence is presumed to be credible for reopening a claim, and raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet.App. 110 (2010).  Thus, the Board finds that new and material has been received and the claim is reopened.

Service connection for hyperostosis (excessive growth of the bone)
Service connection for osteoporosis

The Veteran has been diagnosed with a variety of disabilities regarding the bones and/or joints, to include rheumatoid arthritis, fibromyalgia, osteopenia, hyperostosis, and atypical metabolic bone disease.

Initially, the Board notes that some clinical records reflect that the Veteran was at one time diagnosed with osteopetrosis (a rare genetic disease characterized by abnormally dense bone).  However, based on additional testing, subsequent clinical records reflect that the Veteran "clearly does not" have osteopetrosis. (See October 2012 private correspondence from The Bone Health Program, Washington University School and March 2013 VA record.)

Hyperostosis is an excessive growth of the bone.  Osteoporosis is a reduction in bone mineral density.  Osteopenia is reduced bone mass due to a decrease in the rate of osteogenesis to the extent that there is insufficient compensation for normal bone lysis.  The term is also used to refer to any decrease in bone mass below normal. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Veteran's STRs are negative for any findings of, or diagnosis of, hyperostosis, osteoporosis, or osteopenia.

A November 2008 Washington University in St. Louis, School of Medicine record reflects that the Veteran had bone mineral density (BMD) above the young adult normal range. 
 
VA and private clinical records reflect that the Veteran has hyperostosis (e.g. atypical metabolic bone disease) (See November 2009 VA clinical and February 2010 private correspondence from Dr. T. Rizk)  A record prior to August 11, 2010 also reflects that the Veteran has DISH (diffuse idiopathic skeletal hyperostosis).  A November 2011 VA clinical record reflects that the Veteran has a diagnosis of "Hyperostosis for unknown reason" and a March 2013 record reflects that the Veteran has had elevated bone mineral density of unknown cause.  

The claims file includes private clinical records which reflect that the Veteran has a past medical history of "disorder of bone and cartilage".  VA records also reflect that she has a vitamin D deficiency.  (e.g. March 2013 VA record).  A June 2014 private record from Dr. M. Jain reflects an assessment of osteopenia. 

The Board acknowledges that correspondence from Dr. Whyte, with regard to the Veteran's bone mineral density and the Veteran's reported medical history notes that the Veteran reported that she was exposed to heavy metals in service in 1981 and listed the heavy metal exposure as sodium flouride and strontium chloride.  The Veteran contended that she had osteopetrosis due to flouride poisoning; however, she has been found to not have osteopetrosis.  Moreover, Dr. Whyte did not find that it was as likely as not that the Veteran had a disability related to the claimed exposure.  Importantly, the Board does not find corroborating evidence that the Veteran was exposed to such substances in service or that they may have led to hyperostosis, osteoporosis, or another bone disability.  The Board has reviewed the STRs for reference to sodium flouride and strontium chloride and notes that an August 1981 dental record reflects that the Veteran was treated without strontium chloride, sodium flouride.  The Veteran contends that her disabilities are due to having been given Sensodyne tooth paste in service and an Adenovirus vaccine in service.  However, the Board finds that she is not competent to provide a probative opinion as to such, and there is no competent credible evidence that it is as likely as not that she has a disability due to toothpaste use or a vaccination in service.  

October 2012 private correspondence from The Bone Health Program, Washington University School of Medicine reflects that the Veteran "clearly does not" have osteopetrosis.  Her high BMD values were associated with healthy looking bone radiographically and on bone biopsy and studies of mineral metabolism.  The correspondence notes that on a research basis, the clinicians looked at the pertinent gene and "did not find any mutations for [the Veteran]."

A March 2013 VA Rheumatology note reflects that the Veteran had an unknown cause of elevated BMD.  It further notes that a Panorex of the jaw shows "no evidence of osteopetrosis" and that the iliac crest bone done at Washington University by Dr. Whyte in 2009 was normal."

An October 2015 record from Dr. M. Jain of Landmark Internal Medicine reflects that imaging for bone density was normal. 

The Veteran's STRs are negative for a bone problem of excessive growth, elevated bone mineral density, or a reduction in bone mineral density.  There is no competent credible evidence that she has a bone disability causally related to, or aggravated by active service.  The probative evidence reflects that she has an abnormal bone mineral density of unknown origin (idiopathic).  Any opinion based on an unsubstantiated history of bone mineral or growth problems in service lacks probative value.  The Veteran was diagnosed with the above noted conditions more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of bone growth and bone mineral density.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

There is no competent credible evidence which supports a finding that the Veteran has hyperostosis, osteoporosis, and/or osteopenia which is causally related to, or aggravated by, service.
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right hip disability, to include trochanteric bursitis of the right hip
Limitation of motion right leg (also claimed as osteoarthritis of right knee)

Historically, in an April 2013 decision, the Board reopened the Veteran's claim for entitlement to service connection for a right hip disability.

The Veteran has contended that she has a neoplasm of the hip and trochanteric bursitis of the hip.  A neoplasm is any new and abnormal growth; specifically a new growth of tissue in which the growth is uncontrolled and progressive. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The probative evidence does not support a finding that she has a neoplasm of the hip.  The Veteran has been diagnosed with bursitis and degenerative changes of the hip and arthralgia (joint pain) and possible early osteoarthritis of the knee.

The Veteran contends several theories as to why she should be in receipt of service connection for her disabilities.  She contends that she had an injury in service.  She contends that her bones have become hard due to sodium flouride (minerals), which she claims she was given in service.  She also contends that her disabilities are due to her service-connected disability of limitation of motion of the right ankle secondary to dermatofibroma, post-operative.

The Board finds that service connection for a right hip disability and/or knee disability are not warranted.  Initially, the Veteran is less than credible as to an injury to the hip and/or a twisting of the knee in service.  

Post service, the Veteran has given an unreliable accounting of her in-service medical history.  The Veteran's STRs reflect that in March 1982, she had complaints of the left knee for one hour.  It was noted that she had fall on a causeway aboard ship and hit the posterior aspect of the knee.  The assessment was a soft tissue injury to the ligament.  The report is negative for any complaints of the hip or any etiology of "twisting" of the right leg.  The Board finds that if the Veteran had an injury to her hip or right knee, it would have been reasonable for her to have reported it, and for it to have been noted, at this time.

The Veteran's STRs reflect that in February 1983, she had complaints of a painful  bump (folliculitis) on the left lower leg for two days.  There was no contention of a right hip problem or of knee complaints.

An April 1984 STR reflects that the Veteran had a black raised lesion on her leg, noted to be inflammation of a nodule.  The provisional diagnosis was erythema nodosum vs cellulitis.

The STRs reflect that in 1984, the Veteran had "struck her right shin on the bedframe with subsequent appearance of a lump, which has increased in side, become tender and hyperpigmented."  She was evaluated and followed in the Dermatology Clinic.  A biopsy in April 1984 determined that it was a dermatofibroma.  The dermatofibroma was on the right anterior tibial lower one third.  No treatment was recommended at that time.  The records are negative for any contention of an injury to the hip or knee or an injury due to falling on a causeway, through a rotten board, or falling up to her hip through a hole or manhole.

The STRs further reflect that in 1986, the Veteran presented to the clinic because the dermatofibroma had increased in size and become painful.  She was referred to plastic surgery for excision.  In April 1986, the excision as performed.  In May 1986, she complained of experiencing foot pain secondary to disuse and immobilizations.  In July 1986, she experienced right ankle swelling at the end of the day and an inability to march or run.  She was noted to have "mild swelling" of the ankle (See July 1986 STR physical therapy record.)  The record is negative for complaints of the leg other than the scar site and the ankle/foot.  The Board finds that if the Veteran had complaints of her right hip and knee, it would have been reasonable for her to have reported it, and for it to have been noted, at this time.

The Veteran separated from service in August 1986.  

A December 9, 1986 Medical Certification record reflects that the Veteran reported pain to the right foot and knee.  It was noted that she had a tumor removed in April 1986, was taking Motrin, and wanted to get her treatment at that facility.  The report is negative for complaints of the hip.  

A 1987 VA examination report reflects that the Veteran reported that "presently my lower limb around ankle swells if I stand to [sic] long.  My right knee throbs under standing pressures or even sometimes without pressure.  My back hurts occasionally. My left hip is sore always.  My leg (right) feels numb from toe to hip.  The bottom of my foot (arches) throb.  My foot is always swollen."  No abnormality of the hip and/or knee was reported in the examination record.  

A July 1990 record from Dr. J. McClure reflects that the Veteran complains of some pain around the right knee.  The Veteran stated that in 1984 at Little Creek, VA, she stepped on a rotten causeway and went in up to the right hip and scraped the lower anterior right leg.  There was full painless motion of the right knee.  

A September 30, 1991 medical certification reflects that the Veteran reported pain in the right hip joint intermittently for one month.  She also reported frequent swelling in her right knee and ankle and it was noted that she stands on concrete on her job.  She reported that she had discomfort "off [and] on for a long time.  On feet all days."

October 1991 records reflect that the Veteran had been working at the same job for two years and had pain of the right hip, which had been "transient" but become more constant over the past two weeks.  Upon examination, she had right hip tenderness on the lateral aspect and full range of motion.  The right knee had tenderness on the inferior aspect.  She was initially diagnosed with degenerative arthritis of the right hip.  However, upon x-ray, the results of the hip and knee were normal. 

A January 1992 x-ray of the Veteran's right hip reflected minimal degenerative changes at acetabular roof with small spur.  This was more than five years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

An October 17, 1991 private record (CMS Attending Physician's report) reflects that the Veteran had a three to four week history of pain in the right hip, knee, and ankle.  She noted trauma several years ago but denied recent trauma.  She was diagnosed with right trochanteris bursitis s/p trauma and right hip pain - degenerative arthritis.

A December 3, 1991 treatment record reflects that the Veteran was referral complained of right hip and knee pain four to five months.  The Veteran reported that she "had a significant injury to the right lower extremity in 1986 when she fell through a rotten board and severely injured the right lower extremity resulting in surgery and skin grafting."  She was diagnosed with transitional vertebra mechanical strain of low back.  The Board finds that the Veteran is less than credible as to this alleged incident in service.  The Veteran's STRs reflect that her surgery and skin grafting was due to a dermofibroma she received after hitting her lower leg on a bedframe.  The STRs are against a finding that she fell through a "rotten board" and received injuries to the hip.

A December 1991 clinical record reflects that the Veteran reported that on October 3, 1991 while at work, she was lifting from the waist to overhead and she began feeling aching in the knee, ankle, and leg, and that the leg buckled although she did not fall.  It was noted that the Veteran was a "poor historian".  The Veteran reported a prior medical history of her in-service plastic surgery causing swelling and loss of tissue.

A December 1991 Social Security Administration record (Pain Questionnaire) reflects that the Veteran reported that her knee pain started in July 1990, and that her ankle has never stopped hurting since 1982.  She also noted an October 3, 1991 accident at work.  Again, the Board notes that the Veteran is unreliable as to her injuries.  Her ankle injury has been shown by the clinical records to be from 1986.

A January 1992 VA examination report reflects that the Veteran had a postoperative excision of dermatofibroma of the right lower leg.  Upon examination the ankle was "essentially unremarkable".  With regard to the back and right hip pain, it was noted that the Veteran had a reported history of old injury while in the service and a history of a recent on the job injury.  She had a diagnosis of trochanteric bursitis of the right hip.  X-rays of the spine, right ankle, and right tibia and fibula were normal.  An x-ray of the right hip showed minimal degenerative changes of the right hip.

February 1992 correspondence from J. House, Director of Occupational Rehab Center reflects that the Veteran reported that she "sustained a [post service] work-related low back injury on 10-03-91 while performing a lifting while twisting movement.  It was noted that the [Veteran] stated that she immediately felt her right hip "pop" causing her to fall.   . . . [The Veteran] went to the V.A. (after the 3rd day following the injury) complaining of right-side hip, knee and ankle pain. 

It was also noted, in pertinent part, as follows:

[the Veteran] stated that she sustained a work-related injury in 1982 while in the service.  According to the patient she was walking across a wooden causeway when it gave way causing her to fall thru up to her right hip.  She states "I began having all kinds of problems with my right hip, knee, and ankle.  This all resulted in surgery of neoplasms in my right leg. 

Upon evaluation, it was noted by the Director that the Veteran did not appear to put forth good effort on some assessment.  Her evaluation also suggested "heightened somatic awareness. Patients with heightened somatic awareness often perceive normal physiological occurrences as painful or even distressful."

Director House opined as follows:

While [the Veteran] appears to have some degree of low back dysfunction it seems that a part of her dysfunction may from a lack of activity, the resulting deconditioning and her apparent conviction that she possesses serious trunk impairment.  As you well know, severe deconditioning is a common finding among patients with chronic low back pain.  Based on our observations, it would appear that [the Veteran's] perceived disability exceeds her actual disability.

An April 1992 Lakeside Hospital record reflects that the Veteran was seen for psychiatric admission.  

The patient currently complains of thoracic and lumbar pain mostly on the right with right hip pain.  The patient walks with a cane.  The patient s problems with her back began in the military when she fell in 1982.  She maintains that she can either have back pain or right sided leg pains to the time she was discharge [sic]. The patient subsequently went to work for the Postal Service and in October of 1991 was unable to work due to back pains without a history of specific trauma.  She has been followed by an orthopedic surgeon Dr Bishop who has handled her Workman's - Compensation case and has since cleared her for return to work The patient however has been unable to work because of continued problems with back and hip pain and is now at risk for losing her job.

After examination, the examiner stated as follows:

The patient has had chronic problems with back and hip pains with apparently a negative orthopedic evaluation at this time. She has since been cleared to return to work for a probable diagnosis of a sprain.  Due to her ongoing problems with back and hip pain will limit exercise to walking and support type only as tolerated. 

An April/May 1992 Charter Lakeside Hospital record reflects that the Veteran had difficulty dealing with a back injury and other such physical injuries which were job related.  Her musculoskeletal complaints were noted to include "the back and the right hip."

A December 1997 record from Dr. Rizk reflects that the Veteran was complaining of pain in the right hip, low back, knee, ankle, shoulder, and hand.  The Veteran related her symptoms to an injury in 1983 when "she was in the military and fell between 2 ships and hurt her leg and hip."  It was noted that the Veteran had a motor vehicle accident in August or September of 1997 when she was hit from the side by another vehicle and "that flared up all her joint symptoms badly."  The impression was "arthralgia for evaluation - rule out systemic lupus".

A December 1997 St. Joseph Hospital record reflects that the Veteran had a normal right hip and right knee upon x-ray.

September 2007 records from Dr. T. Rizk reflect that the Veteran had complaints of pain, to include the right hip and right knee.  The Veteran reported that she was doing "fairly up till 4 weeks ago when she had to go downtown and she did a lot of walking.  After that she started having pain on her right side."  It was noted that the Veteran was seen at Dr. Rizk's office in 1997 for a similar complaint.  The impression was possible early osteoarthritis.  A review of x-rays revealed early osteoarthritic changes.  A November 2007 record reflects that the Veteran's lab work was positive for rheumatoid arthritis.

A November 2007 record for an ankle evaluation reflects that the Veteran reported hip and right leg pain since 1982.  

November 2008 correspondence from Washington University in St. Louis, School of Medicine, Dr. Whyte, reflects that the Veteran reported that in "1983 she fell forward onto both knees on a causeway with weakness on the right side causing difficulty lifting objects.  This was associated with back pain.  She kept getting back strains."  The Board notes that this is once again a different rendition of the "causeway incident".  The Veteran reported to Dr. Whyte that she fell onto both knees; however, she reported to Dr. McClure that one leg went through a rotten wooden board all the way to her hip, causing her leg to twist around.  The Board finds that the Veteran's inconsistences (falling on the knee or one leg going through a hole up to her hip) are vast enough to warrant her reports less than credible, especially in light of the STRs which reflect the etiology of the dermatofibroma after having hit her leg on a bedframe.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 
A Medical History record from MidSouth Foot and Ankle Specialties reflects that the Veteran reported an injury in 1982 when she fell through a manhole and injured her right side and leg, and that she had a tumor removed from the right tibia in 1986.  She reported that she has had pain stemming "all the way back to those times."

A July 2010 VA examination with regard to the ankle reflects that the Veteran described the causeway incident as "taking a step and planting the right foot on a rotten board which broke through and caused her to fall.  She denies fracture, but states her whole leg got twisted around.  Several months after the fall, she noted a black spot come up".  Again, the Board notes that the Veteran is less than credible as to the reason for her dermatofibroma.  In addition, there is no STR which supports falling through a "rotten board" causing her "whole leg" to get twisted.  The STRs reflect hitting her lower leg on a bedframe in 1984 and a subsequent dermatofibroma in 1986, and falling on a causing a soft tissue injury to the left knee in 1982 with no complaints noted for the right knee or hip.  

An October 2013 VA examination report is of record.  It reflects that the Veteran had "great" range of motion without atrophy but would not participate in the motor aspect of this examination.  The examiner stated "I have no reason for her to have inability to fully move her [right lower extremity] and it seems the patient was trying to exaggerate her current symptoms. She has previously been seen in several clinics with good strength in [bilateral lower extremities]."  The clinician also stated that the Veteran's knee pain is unrelated to the dermatofibrosis.  Rather, it was likely age-related. 
 
A July 2015 VA supplemental opinion is of record.  It reflects in pertinent parts, as follows:

The exam dated 10/12/2013 was reviewed along with other records in VBMS.  She had a normal right hip and pelvis X-ray taken on 11/8/2011.  On 9/11/2007 she was reported to have mild DJD of the [bilateral] hips by X-ray.  She had X-rays taken of her right knee on 10/12/2012 which indicated early changes of DJD, narrowing of the medial compartment. She had X-rays taken of the right ankle on 8/4/2012 which were reported as normal.  The veteran has apparently been diagnosed with rheumatoid arthritis and has degenerative changes in the right knee consistent with DJD or osteoarthritis which is age appropriate.  

A July 2015 VA clinician opined that the Veteran's mild DJD of the right hip and knee were consistent with her age.  It was noted, in pertinent parts, as follows:

There is no medical evidence that the veteran's complaints of right hip and knee pain are due to her service or service connected condition of her right ankle, [status post] removal of dermatofibroma or limited range of motion.  No injury in service to the right hip, right knee, or right ankle is noted that would be anticipated to cause the early onset of arthritis or other future right hip or knee problems.  There is no medical evidence that the veteran's service connected right ankle, [status post] removal of dermatofibroma or limited range of motion has caused or permanently aggravated any right hip or right knee condition. 

The clinician also cited to studies that the age and gender are associated with increased risk of osteoarthritis.  The Board finds that the VA opinion is probative of the issues and is against a finding that service connection is warranted. 

The Board acknowledges that in a prior remand, it noted that the RO had conceded that the Veteran injured her hip in service.  The Board finds, that upon further review of the claims file, that the VA has not conceded that the Veteran injured her hip inservice, rather the RO stated that that the Veteran had an injury to her lower 1/3 leg.  

The Board also notes that the Veteran testified that she took Tolectin and Timetin for rheumatoid arthritis when she was in the service (See Board hearing transcript, page 18.)  However, the records reflect that she was given Tolectin after a motor vehicle accident the day prior, when she was hit from behind.  (See April 1985 STR) and had complaints of low back pain and shoulder pain without radiculopathy or radiation.  The evidence does not reflect that she was given prescription medication for her hip and knee in service. 

The Board finds that the Veteran is less than credible as to an injury to the hip or knee in service.  Therefore, any clinical opinion based on continuity of symptoms since service lacks probative value.  The Board finds that the STRs, which are contemporaneous to service, and were made for treatment purposes, are more probative than statements made post-service and which are inconsistent with the STRs.

The Board also finds that there is no competent credible evidence that the Veteran has a hip and/or knee disability caused by, or aggravated by, "minerals" in service, to include sodium flouride, and there is no evidence of herbicide or ionizing radiation exposure to which a disability can be related.  

Although the Veteran had complaints of the hip and knee within approximately a year after separation from service; the evidence is against a finding of any disability for more than five years and degenerative changes were not diagnosed on x-ray for more than a decade.  The evidence is against a finding that she had arthritis of either the hip or the knee manifested to a compensable degree within one years of separation from service. 

Finally, as noted above, the Board finds that the competent credible evidence does not support a finding that the Veteran has a right hip and/or knee disability causally related to, or aggravated by a right ankle disability or scar disability.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities her various disabilities, to include factors such as  age, gender, smoking, and/or an autoimmune disease.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating limitation of motion of the right ankle due to residuals of dermatofibroma excision

The Veteran's right ankle disability is evaluated as 10 percent disabling, effective from August 2007 under DC 5271.  A 10 percent rating is warranted for moderate limited motion of the ankle.  Under DC 5271, the Veteran would be entitled to a higher rating (20 percent) if she had marked limited of motion of the ankle.  Under DC 5270, ankylosis would warrant a rating of 20, 30, or 40 percent depending on the position of the ankle. 

Words such as "marked" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104. 38 C.F.R. §§ 4.2, 4.6.

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II.

A December 2007 VA examination report reflects that the Veteran reported burning and tenderness over the anterior aspect of her ankle and pain when ambulating.  She described her pain as 7/10 on average, with no real flare-ups.  She also reported that she could probably walk half a city block if she had to, but that she uses a scooter for long distances.  She reported that when she is ambulating around the house, she does not require any assistive devices.  Her ankle does not interfere with her adult activities of daily living.  She can feed bathe and take care of herself.

Upon examination in 2007, the Veteran had subjective complaints of pain on palpation.  Range of motion was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Range of motion did not change after repetition.  The examiner noted that the ankle "does not appear to have any pain with range of motion."  It was noted that the Veteran walked with an antalgic gait; however, the examiner found that the "pain appears to come more from her back and hip  . . . and does not appear to be related to her ankle.  The patient does not complain of tenderness around her ankle to palpation.  There is no edema or erythema.  X-ray revealed no obvious arthritis.  The examiner assessed the Veteran with a normal right ankle.  The examiner also noted that the Veteran complained of having a drop foot after her surgery.  The examiner opined in pertinent part, as follows:

Due to location of this [service-connected] excision I would not expect a foot drop,  if she did I would expect it to be more proximal from a common peroneal nerve injury.  It would be possible that she would have a superficial peroneal nerve injury though she did have normal sensation to light touch in that distribution today on that exam.  In addition when distracted she did not have any pain on palpation about her ankle.

A July 2010 VA examination report reflects that the Veteran reported that her ankle is stiff with decreased range of motion, and that she no longer drives because it "shocks [the] whole body" if she puts her foot on the brake.  She also reported that she was unable to stand for more than a few minutes and unable to walk more than  a few yards.  She was seen in a motorized wheelchair.  It was noted that the Veteran was followed in rheumatology for polyarthralgia and chronic low back pain and has decreased ability to ambulate due to these conditions.  Upon examination, she had weakness of the right ankle and had 10 degrees of valgus of the os calcis in relationship of the long axis of the tibia.  This was equal bilaterally.  She had right dorsiflexion from 0 to 10 degrees and right plantar flexion from 0 to 45 degrees.  There was no objective evidence of pain with active motion and no additional limitation of motion or objective evidence of pain after repetition.  She reported no giving way, but instability, pain, stiffness, weakness, incoordination, decreased speed, and swelling.  The severity of flare-ups was noted to be moderate and they occurred weekly, lasting hours in duration.  She reported that when she has a flare-up, she cannot flex at all. 

The examiner noted that the "Veteran has reduced ability to ambulate at least partially due to her rheumatologic and musculoskeletal disorders", and that it "is not possible to say without resorting to mere speculation how much her current right ankle symptomatology is due to the [service-connected] ankle injury and how much is due to the polyarthralgia syndrome."

A July 2010 private record from C. Smith (DPM) reflects that the Veteran has no strength with dorsiflexion, drags her foot, drops her foot, catches her toes and stumbles if she does not wear a shoe with large double uprights on it.  The bottom of her foot had intact sensation, but the top of the foot was numb.  The Veteran reported that her biggest problems are walking and driving the car.  She stated that she is unable to have the strength to pull her foot off the gas or the brake due to weakness.  The assessment was drop foot, weakness, equinus, neuropathy, and pain.  The clinician stated that for safety reasons the Veteran should not drive a car with her right foot and, therefore, she is "probably a good candidate for hand controls".  A different type of shoe was also recommended for walking.  The clinician found that the Veteran could not move her foot plantar flexion.

A December 2010 record from C. Smith (DPM) reflects that upon examination the Veteran has "got a drop foot.  She has got basically no anterior or lateral compartment muscle use.  She has a drop foot.  She does have some plantar flexion, but any other muscle group is absent.  She has little to no motion at the toes and the MPJs.  All of the muscles that are not working in the leg go down into the foot and insert into the foot.  So if the muscles are not working in the leg and the ankle and as they cross the ankle into the foot they are not working in the foot then her foot also has loss of function."  The clinician further stated that "[a]t this point she has loss of function of the foot and loss of function of the ankle and basically loss of function from the knee down due to the surgery, the nerve damage and loss of all the muscle groups."

The Board acknowledges the private opinion that the Veteran has a loss of function of the foot; however, the private clinician failed to provide an adequate rationale as to how this loss of foot was related to the Veteran's service-connected disability.  The clinician failed to explain why the excision of the dermatofibroma would have caused the loss of all muscle groups in the foot.  As noted by the VA examiner, the location of the Veteran's excision would not be expected to cause a foot drop.  In addition, the private clinician stated in July 2010 that the Veteran had no plantar flexion, and stated in December 2010, that the Veteran had loss of function of the foot, but alternatively noted that she did have some plantar flexion.  Importantly, plantar flexion was noted to be to 45 degrees in July 2010 at VA examination and to be to 40 degrees in August 2012 at VA examination.

An August 2012 VA examination report reflects that the Veteran had plantar flexion to 40 degrees with objective evidence of pain at 40 degrees.  She had 0 degrees of dorsiflexion (normal endpoint is 20 degrees).  She did not have additional limitation after repetition.  She had localized tenderness or pain on palpation of the joints/soft tissue.  She had full strength with ankle plantar flexion, but 1/5 strength on ankle dorsiflexion.  The Veteran was unable to perform activities that require prolonged walking/standing. 

The Veteran testified at the December 2015 Board hearing regarding her foot and ankle, and has stated that she uses a wheelchair, has worn a boot or brace on her ankle, has foot drop, has a dragging foot, and that her foot will go dead; however the Board finds that the Veteran is not competent and credible to state the degree of loss of function due to her service-connected disability.  In this regard, the Board notes that the Veteran has been diagnosed with a variety of disabilities of the bone and joints, as well as a clinical finding that she may have a psychological aspect to her complaints of pain and symptoms. 

Thus, the Board finds that the VA examination report findings are more probative than her complaints.  The Board finds that based on the evidence noted above, a rating in excess of 10 percent is not warranted prior to August 2012.  In giving the benefit of the doubt to the Veteran the Board finds that she is entitled to a 20 percent rating, and no higher, from the August 4, 2012 VA examination report date for "marked" limitation of motion due to her lack of extension and decreased strength exhibited at that time.  In providing this rating, and denying an increased rating prior to August 2012, the Board has considered the clinical findings, to include the Veteran's ranges of motion after repetition, and the factors espoused in DeLuca v. Brown, 8 Vet. App. 202 (1995). See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The Board has considered whether there is a diagnostic code other than DC 5271 which would provide the Veteran with a higher rating but finds that there is not.  She does not have ankylosis, marked deformity with os calcis or astragalar malunion, or astragalectomy.  The evidence does not reflect that she would be better suited with amputation and prosthesis.  

Rating post-operative scar status post dermatofibroma excision

The Veteran's scar (split thickness skin graft with post-operative scar, lower one third of right leg, status post removal of dermatofibroma) is rated as 10 percent disabling effective from October 9, 1991 (the effective date for service connection) under DCs 7819-7804. DC 7819 is the rating code for benign skin neoplasm and directs that they be rated under DC 7800 to 7805 or impairment of function.

A July 2010 VA examination report reflects that the Veteran has one painful scar on her leg with no breakdown of skin.  The scar was superficial with no disabling affects such as limitation of motion.  There was no inflammation, edema, or keloid formation.  The scar was 3.5 cm in diameter.  It was hyperpigmented, with no induration or inflexibility.  The scar was depressed on palpation.  The scar was tethered to underlying tissue in the center (1 cm).  It had no effects on occupation and activities of daily living.  The Veteran had one scar on the lower abdomen which was superficial with no disabling effects such as limitation of motion, no inflammation, no edema, no keloid formation, no abnormal pigmentation, and no induration or inflexibility.  It was 1 cm around.  There was no underlying soft tissue loss.  The scar was slightly depressed on palpation, but was not adherent to underlying tissue.  It had no effect on occupation and underlying activities of daily living. 

An August 2012 VA examination report reflects that the Veteran an oval shaped area on the lower anterior right extremity which is much darker than surrounding skin (like bruise to area - contained over the area).  Pain was reported when deep touch was applied.  The Veteran contended that the scar was not mobile; however, the examiner found that it was mobile although the skin was considerably less mobile than other leg skin areas.  The scar was noted to be 3.7cm L x 4.3cm.  It was linear and not deep.  The Veteran contended that she cannot put weight on her leg due to the scar. 

An April 2014 VA examination report reflects that the Veteran reported pain with weight bearing and swelling along the margin of the scar with prolonged standing associated with shooting pain the leg.  The Veteran did not have any scar which was both painful and unstable.

Based on the foregoing, to include the size, location, stability, and number of scars, a higher rating is not warranted.  The Veteran is already in receipt of a separate rating for limitation of motion of the affected area (the ankle) under DC 5271; the Board finds that separate higher rating for the same symptoms would constitute impermissible pyramiding. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria allow for the ankle to be rated based on symptoms such limited range of motion (to include ankylosis), surgery, and malunion of the joints.  It also allows for any symptom, whether or not specifically listed in the criteria, to be considered based on whether it causes marked or moderate disability.  The rating criteria allow for the Veteran's scar to be rated based on factor such as size, pain, stability, and limitation of function of the affected area. The evidence does not reflect that the Veteran has had symptoms outside of the rating criteria.  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Even if the Veteran did have symptoms outside the rating criteria, the most probative evidence does not reflect that her symptoms have caused her to have marked interference with employment (she has not been employed during the rating period on appeal) or that she has had frequent periods of hospitalization. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total rating for compensation purposes based on individual unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  An April 1992 SSA record reflects that the Veteran was disabled as of October 3, 1991.  Her primary diagnosis was "affective disorder" with a secondary diagnosis of "disorders of the back (discogenic and degenerative).  A 2007 VA examination report reflects that the Veteran stopped working and is on permanently disability due to her back and hip. Records also reflect she is in a wheelchair due to her rheumatoid arthritis.  The evidence does not reflect that the Veteran's service-connected disabilities of the right lower extremity preclude her from substantial gainful employment in a sedentary job or in a job which did not require excessive walking, standing, or climbing.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.

Special monthly compensation for loss of use of the right foot
Automobile and adaptive equipment, or adaptive equipment only

The Veteran does not have loss of use of a hand or blindness.  She contends that she is entitled to SMC based on alleged loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  

The Board finds that the VA examinations are the most probative as to the severity of the Veteran's ankle/foot disabilities.  No VA examiner has found that amputation would equally serve the Veteran, and the 2012 VA examiner specifically found that the Veteran's ankle condition functioning is not so diminished that amputation with prosthesis would equally serve her.  In rendering an opinion, the 2012 VA examiner considered the functions of the lower extremity included balance and propulsion. 

The 2012 VA examiner noted that the Veteran's disability impacted her by making her unable to perform activity that requires prolonged walking/standing.  In addition, she had flexion to 40 degrees.  Thus, she still had some effective function.  

The Board finds that the VA examiner's opinion that the Veteran is better served for balance and propulsion by her own right foot that she would be by amputation stump with prostheses is of greater persuasive value than the private opinion that she has a useless foot or by the Veteran's own contentions.  

Based on the foregoing, the Veteran does not have loss of use of a foot as defined by VA regulation and she is not entitled to SMC, or automobile and adaptive equipment, or adaptive equipment only.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability, the appeal is allowed to that extent. 
 
Entitlement to service connection for hyperostosis (excessive growth of the bone) is denied. 

Entitlement to service connection for osteoporosis (to include osteopenia) is denied. 

Entitlement to service connection for a right hip disability, to include a neoplasm and/or trochanteric bursitis is denied.


Entitlement to service connection for limitation of motion right leg (also claimed as osteoarthritis of right knee) is denied. 

Entitlement to an evaluation of 20 percent and no higher from August 4, 2012, and no earlier, for limitation of motion right ankle due to residuals of dermatofibroma excision is granted subject to the laws and regulations controlling the award of monetary benefits. 

Entitlement to a higher evaluation, currently rated as 10 percent disabling, for post-operative scar status post dermatofibroma excision is denied.

Entitlement to special monthly compensation (SMC) for loss of use of the foot is denied.

Entitlement to automobile and adaptive equipment, or adaptive equipment only is denied. 


REMAND

Lumbar spine disability

Having reopened the Veteran's claim, the Board finds that further development is warranted.   

The Veteran testified at the December 2015 Board hearing that in 1982, her "right leg went down into a causeway, and that left me with one leg inside of a causeway, and the knee twisted because it just gave way."  She contends that that incident as well as right leg nerve damage in her ankle caused her back disability.  The Board finds, as discussed above, that the Veteran is less than credible with regard to claimed injury to her back in service from allegedly falling through a rotten causeway.  However, the Board finds that a clinical opinion on the issue of causation and/or aggravation of her back disability by a service-connected disability is warranted and consideration of the STRs which note back complaints.

The Veteran's STRs reflect that in August 1982, she sought treatment for low back strain after lifting heavy objects, in October 1982, she sought treatment for mild back strain, in August 1983, she sought treatment for low back strain, and in April 1985, she sought treatment for low back pain and neck pain after having been involved in a motor vehicle accident when she was hit from behind (assessment of para spinous muscle strain).

As noted above, numerous post service records reflect complaints of pain and an October 1991 injury at work.  A December 1997 record reflects mild narrowing at L5-S1.  A July 2008 lumbar spine MRI reflects disc herniation.  The Veteran has been diagnosed with a variety of disabilities regarding the bones and/or joints, to include rheumatoid arthritis, fibromyalgia, osteopenia, hyperostosis, and atypical metabolic bone disease.  She has also been noted to have a psychiatric disability which may impact her complaints of pain. 

A clinician should examine the Veteran and opine as to whether it is as likely as not that she has a lumbar spine disability which is as likely as not causally related to, or aggravated by, service or a service-connected disability, or her complaints noted in the STRs.


Viral Syndrome, to include Chronic Fatigue Syndrome.

The Veteran contends that she had a viral syndrome in service and that she has one now.  She contends that a "viral syndrome" is "the same as the chronic fatigue, at least that's what the doctor told me it was.  Viral syndrome, post viral syndrome, and the chronic fatigue syndrome is the same thing." (See Board hearing transcript, page 18.)

A June 1985 STR reflects that the Veteran had chest pain, head ache, general malaise, a productive cough, and a stuffed nose.  She was diagnosed with viral syndrome with a bronchial aspect.  

Although the Veteran contends that she has been diagnosed with chronic fatigue syndrome, and a private record reflects a history of a diagnosis, the Board is unsure if this diagnosis is based on the Veteran's reported history or based on actual clinical findings.  In this regard, the Board notes that private records in 2014 do not show a diagnosis of chronic fatigue syndrome, lupus, or fibromyalgia.

The Veteran has also been diagnosed with systemic lupus (See February 2010 correspondence from Dr. T. Rizk.), which may cause fatigue.

Polyarthralgia

Polyarthralgia is arthralgia (pain in a joint) in multiple joints.  It may, or may not, be a symptom of chronic fatigue syndrome, and is a symptom of fibromyalgia (for which the Veteran has been diagnosed).  In addition, it is a symptom of rheumatoid arthritis, and lupus, both of which the Veteran has been diagnosed and for which she is not in receipt of service-connection.

A November 2009 VA record reflects that the Veteran's "polyarthralgia may be related to chronic pain syndrome".

Correspondence from Dr. Whyte, dated in October 2012, reflects as follows:

On physical exam, although she talks about recurring aches and pains and various appendicular bones, when you push on them they are not tender in any way.  She has been studied very extensively and here despite high BMD values I do not see skeletal pathology as an explanation for her symptomatology. 

The Board finds that the Veteran's claim for polyarthralgia is inextricably intertwined with her claim for service connection for a viral syndrome.

The examiner should consider the Veteran's pertinent history to include, if relevant, her psychological history, partial hysterectomy, vitamin D deficiency, history of smoking, rheumatoid arthritis diagnosis, and systemic lupus diagnosis.

SMC based on the need for aid and attendance/housebound

A June 2008 VA examination for housebound status or permanent need for regular aid and attendance record reflects that the Veteran uses a motorized wheelchair and had a complaint of polyarthralgia.  She was noted to have rheumatoid arthritis, severe back pain, right foot weakness, poor balance.  It was reported that she does not leave the home and is unable to walk without assistance.

A December 2010 VA examination for housebound status or permanent need for regular aid and attendance record reflects that the Veteran has hyperostosis, polyarthralgia, and possible lymphoma.  It was noted that she was wheelchair bound due to her rheumatoid arthritis.  She was noted to be able to walk with a walker and was out of balance without support.  It was further noted that she was unable to move freely due to severe pain over her back.  It was reported that she leaves the home for church and hospital visits.

A March 2011 VA examination for housebound status or permanent need for regular aid and attendance record reflects that the Veteran is confined to a motorized wheelchair because of her "legs pain".  

A July 2013 VA examination for housebound status or permanent need for regular aid and attendance reflects that she has chronic low back pain, mid back pain, rheumatoid arthritis and uses a motorized wheelchair.  She was noted to have her right foot and ankle in a brace due to foot drop.

The Veteran's claim for SMC based on the need for aid and attendance/housebound is inextricably intertwined with her claims for service connection for polyarthralgia and a back disability which are being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of her lumbar spine.  The examiner should opine as to whether it is as likely as not that the Veteran has a lumbar spine disability which is as likely as not caused by, or chronically aggravated (more than just a temporary flare-up), by a service-connected disability. 

The examiner should consider the pertinent evidence of record to include: a.) the Veteran's nonservice connected rheumatoid arthritis; b.) the Veteran's nonservice-connected systemic lupus; c.) the Veteran's age, gender, and history of smoking; d.) the Veteran's vitamin D deficiency; e.) the Veteran's diagnosis of osteopenia and hyperostosis; f.) the STRs (August 1982, October 1982, August 1983, and April 1985); g.) the 1987 VA examination report which reflects that her back hurts occasionally; h.) the October 1991 post service work injury to the back; i.) the February 1992 correspondence from the Director of Occupational Rehab Center (some degree of low back dysfunction which does not correlate to complaints); j.) the April 1992 Lakeside Hospital record of an negative orthopedic examination; k.) the December 1997 record of mild narrowing at L5-S1, and l.) the July 2008 lumbar spine MRI which reflects tiny insignificant disc protrusion and mild changes.  

The clinician should NOT consider any contention by the Veteran that she injured her back while falling through a rotten board or causeway as this has been found to be not credible.

Any opinion must include a rationale, and should cite to medical records which support causation and/or any degree of chronic aggravation.

2.  Schedule the Veteran for an examination and obtain a clinical opinion as to whether it is as likely as not that the Veteran has a viral syndrome, to include chronic fatigue syndrome, and/or polyarthralgia caused by, active service.  The clinician should consider the pertinent evidence of record to include: a) the Veteran's nonservice connected rheumatoid arthritis; b.) the Veteran's nonservice-connected systemic lupus; c.) the Veteran's nonservice connected acquired psychiatric disability; d.) the Veteran's partial hysterectomy; e.) the Veteran's vitamin D deficiency; f.) the Veteran's diagnosis of osteopenia and hyperostosis; g.) the February 1992 correspondence from the Director of Occupational Rehab Center (some degree of low back dysfunction which does not correlate to complaints); h.) the April 1992 Lakeside Hospital record of a negative orthopedic examination, and i.) the October 2012 correspondence from Dr. Whyte that he found no skeletal pathology as an explanation for the Veteran's symptomatology. 

If the clinician finds that the Veteran has a viral syndrome or polyarthralgia which is as likely as not causally related to active service, the clinician must cite to actual clinical findings which support any such diagnosis, and may not merely cite to the Veteran's reported history or any prior diagnosis which was made without underlying diagnostic testing or evaluation of the pertinent clinical records.
 
3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


